

115 HR 1729 IH: Statutes at Large Modernization Act
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1729IN THE HOUSE OF REPRESENTATIVESMarch 27, 2017Mr. Brat (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide the public with access to the laws of the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Statutes at Large Modernization Act. 2.FindingsCongress finds the following:
 (1)The United States was established under a government of laws, and not of men. (2)The rule of law requires that the laws be available to the people.
 (3)Active, permanent laws are codified in the United States Code, which is maintained by the Office of the Law Revision Counsel at http://uscode.house.gov/.
 (4)The United States Code usually does not include, however, repealed laws, original statutes that have since been amended, or those with limited duration such as appropriations acts. Furthermore, uncodified titles of the United States Code are merely evidence of the law before the judicial branch, so attorneys must consult the United States Statutes at Large.
 (5)The United States Statutes at Large is compiled by the National Archives and Records Administration. It is legal and permanent evidence of all the laws enacted during a session of Congress beginning with the First Congress in 1789. It also contains concurrent resolutions, reorganization plans, proposed and ratified amendments to the Constitution of the United States, and proclamations by the President.
 (6)The Statutes at Large collection is published under the direction of the Office of the Federal Register through the Congressional Printing Management Division of the Government Publishing Office.
 (7)The Law Library of Congress has begun to digitize the Statutes at Large. It has published all volumes in a text-over-PDF format. They appear as scanned PDF images with basic search capability.
 (8)More resources are needed to adequately refine and structure the embedded data elements that enable advanced search functions, machine readability, and other useful options.
 (9)The Government Publishing Office is the appropriate entity to lead the online digitization of the Statutes at Large in collaboration with other Federal and private entities with expertise in developing formatting conventions for legislative materials.
 (10)Incorporating relevant digital information into www.Congress.gov would make it a more useful and comprehensive research resource.
			3.Public access to the laws of the United States
 (a)Online availability of Statutes at Large through Government Publishing OfficeSection 728 of title 44, United States Code, is amended— (1)in the first undesignated paragraph, by striking The Director and inserting (a) Printing and Distribution.—The Director;
 (2)in the second undesignated paragraph, by striking The Director and inserting (b) Treaties and Other International Agreements.—The Director; and (3)by adding at the end the following new subsection:
					
						(c)Online access to Statutes at Large
 (1)In generalThe Director shall make the Statutes at Large available to the public at no cost on a website in a searchable, non-proprietary format.
 (2)Consultation and coordinationThe Director shall ensure that the searchable online edition of the United States Statutes at Large made available under this subsection is prepared in consultation and coordination with entities that develop formatting conventions used for enrolled bills and other legislative materials, which may include the Library of Congress, the Office of the Clerk of the House of Representatives, the Office of the Secretary of the Senate, the Office of the Legislative Counsel of the House of Representatives, the Office of the Legislative Counsel of the Senate, the Office of the Law Revision Counsel, the Congressional Research Service, the National Archives and Records Administration, and such other public and private entities that the Director considers appropriate..
				(b)Requiring Librarian of Congress To incorporate searchable Statutes at Large Into Legislative
 Information Retrieval SystemSection 209 of the Legislative Branch Appropriations Act, 1996 (2 U.S.C. 180) is amended by adding at the end the following new subsection:
				
 (f)In addition to the legislative information described in subsection (b), the relevant electronic information made available by the Director of the Government Publishing Office under section 728(c) of title 44, United States Code, shall be incorporated into the legislative information service to the extent practicable..
 (c)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of fiscal years 2018 through 2022 to carry out the provisions of this Act.
			